Citation Nr: 0630424	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
hypertension, including entitlement to a rating higher than 
60 percent as of January 30, 2006, for hypertensive heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
hypertension and assigned a 10 percent rating thereto; the 
Board granted a 20 percent initial rating for hypertension in 
a January 2004 decision, but the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded that 
portion of the Board's decision limiting the rating to a 
schedular rating.  The Court specifically advised VA to 
consider entitlement to a higher rating on an extra-schedular 
basis.  As such, the Board remanded the claim in March 2006 
with express direction to consider assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 and to refer the 
claim for consideration if there was found to be exceptional 
circumstances that rendered the schedular evaluation 
inadequate.  Unfortunately, the Appeals Management Center 
(AMC) did not consider assignment of an extra-schedular 
evaluation as specifically directed by the Board, but simply 
assigned a higher schedular rating as of January 30, 2006, 
and returned the matter to the Board for further appellate 
consideration.  

The claim of entitlement to an extra-schedular evaluation is 
addressed in the REMAND portion of this decision below and is 
remanded to the RO via the AMC in Washington, D.C., pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Louisiana Veterans Advocacy Group, 
Inc. submitted a letter to the Chairman of the Board in July 
2006, which was received in August 2006.  The advocacy group 
makes very bold statements about the Board colluding with The 
American Legion to have this veteran's claim delayed, 
statements which are quite a surprise to this Judge.  The 
Board has made every effort to expedite this claim and 
regrets having to order an additional remand to the AMC.  The 
Board, however, will not dignify the advocacy group's threats 
of personal lawsuits with a response.

The Board further notes that the veteran only has one VA Form 
21-22, appointment of representative form, in his claims 
folder and it does not reflect that the Louisiana Veterans 
Advocacy Group, Inc., is the veteran's representative.  The 
veteran elected to have The American Legion represent him in 
June 1992 and there is no evidence of his revocation of this 
appointment.  The veteran appeared before the Court pro se 
and the Board has no authority to treat any entity other than 
The American Legion as the veteran's representative.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There are exceptional circumstances that render a 
schedular evaluation for hypertension inadequate.


CONCLUSION OF LAW

The veteran is entitled to consideration of an extra-
schedular evaluation for hypertension.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he is entitled to an extra-
schedular rating of 100 percent based on his unemployability 
due to hypertension.  Specifically, he asserts that he has 
been unable to work due to unsteadiness and light-headedness 
that he experiences on a regular basis as he is unable to 
control his high blood pressure.  The veteran specifically 
requests that VA look outside of the schedule of ratings in 
his case because of his inability to control his blood 
pressure and sustain employment.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  The VA 
schedule of ratings will apply unless there are exceptional 
or unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  If exceptional circumstances are found, the 
matter must be referred to the Under Secretary for Benefits 
or the Director of Compensation and Pension Services for 
consideration of assignment of an extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(1).

The veteran underwent VA examination in January 2006 and the 
examiner specifically found that the veteran "is clearly not 
capable of employment at this time."  The examiner reported 
a history of unsteadiness and light-headedness for the entire 
time period in question.  There is no medical evidence 
contrary to the medical opinion of the VA examiner.

Given the evidence of record, including the medical opinion 
that the veteran has experienced current symptoms for quite 
some time and is unemployable as a result of symptoms 
associated with his hypertension, the Board finds that there 
are exceptional circumstances that render a schedular 
evaluation inadequate.  Thus, the matter must be referred to 
the Under Secretary for Benefits or the Director of 
Compensation and Pension Services for consideration of 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321.  The Board regrets that additional remand is 
required in this case, particularly in light of the veteran's 
age, but finds no alternative to properly assist this veteran 
in his quest for a higher rating as assignment of an extra-
schedular evaluation must first be considered by the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Services.  Nonetheless, his appeal is granted insofar 
as the Board here finds that a referral is necessary in light 
of the record evidence of exceptional circumstances.


ORDER

Entitlement to consideration of an extra-schedular evaluation 
for hypertension is warranted and the appeal is granted to 
that extent. 


REMAND

As set out above, the Board finds exceptional circumstances 
to require referral of this appeal for a higher rating to the 
Under Secretary for Benefits or the Director of Compensation 
and Pension Services for consideration of assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321.  
Therefore, the RO is directed to refer the claim as outlined 
in the regulations.  Upon remand, the assignment of staged 
ratings should also be re-evaluated.

Therefore, the appeal is REMANDED for the following action:

1.  Refer the claim of entitlement to a 
rating higher than 20 percent to the 
Under Secretary for Benefits or the 
Director of Compensation and Pension 
Services for consideration of assignment 
of an extra-schedular evaluation under 
38 C.F.R. § 3.321.  Evaluate the 
assignment of staged ratings based on the 
medical evidence for the entire period of 
March 1994 to the present.  

2.  If the benefits sought are not 
granted, clearly explain to the veteran 
why a total rating based on a schedular 
basis and on an extra-schedular basis is 
not appropriate for the entire period in 
question; if staged ratings are assigned, 
clearly explain why effective dates were 
assigned.  Provide the veteran and his 
representative with a Supplemental 
Statement of the Case and afford a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


